DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of previous claim 7 is withdrawn in view of the newly discovered reference(s) to Syrris “Orb Jacketed Reactor”.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syrris “Orb Jacketed Reactor” in view of Piletsky et al. (US 2014/0228472 A1).
Regarding Claim 1, Syrris reference discloses a reactor for preparing a formulation, wherein the reactor comprises 
at least two apertures, a base and at least one sidewall extending flush therefrom, wherein the base and the at least one sidewall together define a mixing chamber with a height hM and at least one axis of symmetry arranged substantially perpendicular to the base and at least one distance r from the at least one sidewall (Page 1, Figure), 
wherein a first aperture is arranged within the base or adjacent to the base in the at least one sidewall of the mixing chamber at a height hA ranging from 0.6 to 0.0 hM in order to introduce free-flowing materials and/or mixtures to the mixing chamber (Page 1&2, Figures), and 
wherein a second aperture is arranged as a closable conduit for the introduction of free- flowing materials and/or mixtures of materials into the mixing chamber of the reactor and/or their discharge therefrom (Page 1, Figure, discharge conduit at the bottom of the reactor).
However, Syrris reference does not disclose that the first aperture is configured with a non-return valve disposed therein or adjacent thereto, the non-return valve permitting the introduction of free-flowing materials to the mixing chamber through the first aperture, but preventing outflow of free-flowing materials from the mixing chamber through the first aperture.
However, Syrris reference does not disclose that the first aperture is configured with a non-return valve disposed therein or adjacent thereto, the non-return valve permitting the introduction of free-flowing materials to the mixing chamber through the aperture, but preventing outflow of free- 2 and the maximum area being determined by a value resulting from Volume mixing chamber [cm3] /Area first aperture [cm2] 5500. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the claimed aperture area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.
Piletsky et al. reference discloses reactor for producing MIP nanoparticles wherein the reactor vessel contains one or more entry ports, each optionally fitted with a non-return valve and frit for retaining the solid phase within the reactor vessel, for elation of reagents (Paragraph [0060]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a non-return valve with the first aperture (4), since Piletsky et al. states at Paragraph [0060] that such a modification would retain the materials within the reactor vessel.
Regarding Claim 2, Syrris and Piletsky et al. references disclose the reactor according to claim 1, wherein the first aperture is arranged adjacent to the base in the at least one sidewall of the mixing chamber at a height hA ranging from 0.4 to 0.1 hM (Page 1, Figure).
Regarding Claim 3, Syrris and Piletsky et al. references disclose the reactor according to claim 1, wherein the at least one sidewall is cylindrical (Page 1, Figure).
Regarding Claim 4, Syrris and Piletsky et al. references disclose the reactor according to claim 1, wherein a supply conduit is arranged around the first aperture on the side of the at least one sidewall facing away from the mixing chamber, wherein the supply conduit is designed as a receiving connector with a terminal thread for receiving the non-return valve (Piletsky et al. – Paragraph [0060]).
(Syrris – Figures – aperture with threaded closure/cap).
Regarding Claim 6, Syrris and Piletsky et al. references disclose the reactor according to claim 4, wherein the first aperture and the supply conduit are dimensioned with respect to the mixing chamber such as to prevent re-mixing of the a liquid from the mixing chamber into the supply conduit (Syrris – Figures).
Regarding Claim 8, Syrris and Piletsky et al. references disclose the reactor according to claim 1, wherein the second aperture is arranged as a conduit positioned in the base of the mixing chamber substantially along its at least one axis of symmetry (Syrris – Figure, bottom discharge conduit).
Regarding Claim 9, Syrris and Piletsky et al. references disclose the reactor according to claim 1, wherein an additional aperture of the reactor is arranged opposite of the base (Syrris – Figures, apertures on the upper cover).
Regarding Claim 10, Syrris and Piletsky et al. references disclose the reactor according to claim 1 wherein the mixing chamber is provided with at least one baffle arranged on the sidewall (Syrris – Page 2, accessories – baffles).
Regarding Claim 11, Syrris and Piletsky et al. references disclose the reactor according to claim 1, wherein the formulation to be prepared is selected from the group comprising nanostructured carrier system, polyplex, nanoparticles, liposome, micelle, microparticles (Syrris – Page 2, examples of Orb applications).
Regarding Claim 12, Syrris and Piletsky et al. references disclose a reactor system for preparing a formulation comprising a reactor according to claim 1, and a stirring tool, wherein the stirring tool is arranged in the reactor such that it generates an axis of rotation within the free-flowing material and/or (Syrris – Figures).
Regarding Claim 13, Syrris and Piletsky et al. references disclose the reactor system according to claim 12, wherein the stirring tool is selected from the group comprising axial flow mixer, radial flow mixer, magnetic mixer, disperser (Syrris – Figures).
Regarding Claim 14, Syrris and Piletsky et al. references disclose the reactor system according to claim 12, further comprising an introduction device and/or a pumping device connected to the first aperture and/or the a supply conduit (Syrris – Figures).
Regarding Claim 15, Syrris and Piletsky et al. references disclose a method of preparing a formulation comprising the steps 
a. adding a first fluid to a mixing chamber of a reactor system according to claim 12, 
b. stirring the first fluid such as to generate a vortex, 
c. supplying a second fluid to the first fluid from a reservoir, wherein a material or mixture of materials substantially insoluble in the first fluid is dissolved in the second fluid, while the second fluid is completely soluble in the first fluid, wherein the second fluid is supplied to the mixing chamber via the first aperture such that the second fluid enters the first fluid in the region of the vortex exhibiting the highest speed of the fluid elements (Syrris – Pages 1-5, Figures).
Regarding Claim 16, Syrris and Piletsky et al. references disclose the method according to claim 15, wherein in step b, a stirring tool is used with stirring blades for generating the vortex in the first fluid (Syrris – Page 2, Orb benefits – wide range of accessories).
Regarding Claim 17, Syrris and Piletsky et al. references disclose the method according to claim 16, wherein in step c, the second fluid enters the first fluid in the region of the stirring tool where vtip is the highest, with: vtip α πND, wherein vtip= speed at a tip of the respective impeller blade, N agitation velocity, D= diameter of the impeller of the stirring tool (Syrris – Page 2, Orb benefits – wide range of accessories).
(Syrris – Page 2, accessories – pressure equalizing funnels).
Regarding Claim 19, Syrris and Piletsky et al. references disclose the method according to claim 15, wherein the formulation to be prepared is selected from the group comprising nanostructured carrier system, polyplex, nanoparticles, liposome, micelle, microparticle (Syrris –Page 2, examples of Orb applications).
Regarding Claim 20, Syrris and Piletsky et al. references disclose the reactor according to claim 1, wherein the first aperture is arranged adjacent to the base in the at least one sidewall of the mixing chamber at a height hA ranging from 0.25 to 0.15 hM (Syrris – Pages 1-5, Figures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774